 



     
 
  EXHIBIT 10.3

CHANGE IN CONTROL AGREEMENT
     This Agreement (“Agreement”) dated as of                     ,
                    , is entered into by and between «Emply_NameFirst»
«Employee_Last_Name» (“Employee”), and Allergan, Inc., a Delaware corporation
(the “Company”).
RECITALS
     The Company believes that because of its position in the industry,
financial resources and historical operating results there is a possibility that
the Company may become the subject of a Change in Control (as defined below),
either now or at some time in the future.
     The Company believes that it is in the best interest of the Company and its
stockholders to foster Employee’s objectivity in making decisions with respect
to any pending or threatened Change in Control of the Company and to assure that
the Company will have the continued dedication and availability of Employee as
an employee of the Company or one of its affiliates, notwithstanding the
possibility, threat or occurrence of a Change in Control. The Company believes
that these goals can be accomplished by alleviating certain of the risks and
uncertainties with regard to Employee’s financial and professional security that
would be created by a pending or threatened Change in Control and that
inevitably would distract Employee and could impair his or her ability to
objectively perform his or her duties for and on behalf of the Company.
Accordingly, the Company believes that it is appropriate and in the best
interest of the Company and its stockholders to provide to Employee compensation
arrangements upon a Change in Control that lessen Employee’s financial risks and
uncertainties and that are competitive with those of other corporations.
     With these and other considerations in mind, the Board of Directors of the
Company, acting through its Organization and Compensation Committee, has
authorized the Company to enter into this Agreement with Employee to provide the
protections set forth herein for Employee’s financial security following a
Change in Control.
     NOW, THEREFORE, in consideration of the foregoing, it is hereby agreed as
follows:
     1. Term of Agreement. This Agreement shall be effective for the period
commencing on the date first written above and ending on the second anniversary
of such date. The Company may, in its sole discretion and for any reason,
provide written notice of termination (effective as of the then applicable
expiration date) to Employee no later than 60 days before the expiration date of
this Agreement. If written notice is not so provided, this Agreement shall be
automatically extended for an additional period of 12 months past the expiration
date. This Agreement shall continue to be automatically extended for an
additional 12 months at the end of such 12-month period and each succeeding
12-month period unless notice is given in the manner described in this Section.
No termination of this Agreement shall affect Employee’s rights hereunder with
respect to a Change in Control which has occurred prior to such termination.

 



--------------------------------------------------------------------------------



 



     2. Purpose of Agreement. The purpose of this Agreement is to provide that,
in the event of a “Change in Control,” Employee may become entitled to receive
certain additional benefits, as described herein, in the event of his or her
termination.
     3. Change in Control. As used in this Agreement, the phrase “Change in
Control” shall mean the following and shall be deemed to occur if any of the
following events occur:
     (a) Any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (a “Person”),
is or becomes the “beneficial owner,” as defined in Rule 13d-3 under the
Exchange Act (a “Beneficial Owner”), directly or indirectly, of securities of
the Company representing (i) 20% or more of the combined voting power of the
Company’s then outstanding voting securities, which acquisition is not approved
in advance of the acquisition or within 30 days after the acquisition by a
majority of the Incumbent Board (as hereinafter defined) or (ii) 33% or more of
the combined voting power of the Company’s then outstanding voting securities,
without regard to whether such acquisition is approved by the Incumbent Board;
     (b) Individuals who, as of the date hereof, constitute the Board of
Directors of the Company (the “Incumbent Board”), cease for any reason to
constitute at least a majority of the Board of Directors, provided that any
person becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s stockholders, is approved by a vote of
at least a majority of the directors then comprising the Incumbent Board (other
than an election or nomination of an individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election of the directors of the Company, as such terms are used
Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) shall, for the
purposes of this Agreement, be considered as though such person were a member of
the Incumbent Board of the Company;
     (c) The consummation of a merger, consolidation or reorganization involving
the Company, other than one which satisfies both of the following conditions:
          (1) a merger, consolidation or reorganization which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of another entity) at least 55% of the combined voting
power of the voting securities of the Company or such other entity resulting
from the merger, consolidation or reorganization (the “Surviving Corporation”)
outstanding immediately after such merger, consolidation or reorganization and
being held in substantially the same proportion as the ownership in the
Company’s voting securities immediately before such merger, consolidation or
reorganization, and
          (2) a merger, consolidation or reorganization in which no Person is or
becomes the Beneficial Owner directly or indirectly, of securities of the
Company representing 20% or more of the combined voting power of the Company’s
then outstanding voting securities; or

2



--------------------------------------------------------------------------------



 



     (d) The stockholders of the Company approve a plan of complete liquidation
of the Company or an agreement for the sale or other disposition by the Company
of all or substantially all of the Company’s assets.
          Notwithstanding the preceding provisions of this Section, a Change in
Control shall not be deemed to have occurred if the Person described in the
preceding provisions of this Section is (1) an underwriter or underwriting
syndicate that has acquired the ownership of any of the Company’s then
outstanding voting securities solely in connection with a public offering of the
Company’s securities, (2) the Company or any subsidiary of the Company or (3) an
employee stock ownership plan or other employee benefit plan maintained by the
Company (or any of its affiliated companies) that is qualified under the
provisions of the Internal Revenue Code of 1986, as amended. In addition,
notwithstanding the preceding provisions of this Section, a Change in Control
shall not be deemed to have occurred if the Person described in the preceding
provisions of this Section becomes a Beneficial Owner of more than the permitted
amount of outstanding securities as a result of the acquisition of voting
securities by the Company which, by reducing the number of voting securities
outstanding, increases the proportional number of shares beneficially owned by
such Person, provided, that if a Change in Control would occur but for the
operation of this sentence and such Person becomes the Beneficial Owner of any
additional voting securities (other than through the exercise of options granted
under any stock option plan of the Company or through a stock dividend or stock
split), then a Change in Control shall occur.
     4. Effect of a Change in Control. In the event of a Change in Control,
Sections 6 through 10 of this Agreement shall become applicable to Employee.
These Sections shall continue to remain applicable until the second anniversary
of the date upon which the Change in Control occurs. At that point, so long as
the employment of Employee has not been terminated on account of a Qualifying
Termination, as defined in Section 5, this Agreement shall terminate and be of
no further force. If Employee’s employment with the Company and its affiliated
companies is terminated on account of a Qualifying Termination on or before such
date, this Agreement shall remain in effect until Employee receives the various
benefits to which he or she has become entitled under the terms of this
Agreement.
     5. Qualifying Termination. If, subsequent to a Change in Control Employee’s
employment with the Company and its affiliated companies is terminated, such
termination shall be considered a Qualifying Termination unless:
     (a) Employee voluntarily terminates his or her employment with the Company
and its affiliated companies. Employee, however, shall not be considered to have
voluntarily terminated his or her employment with the Company and its affiliated
companies if, following the Change in Control, Employee’s overall compensation
is reduced or adversely modified in any material respect or Employee’s duties
are materially changed, and subsequent to such reduction, modification or
change, Employee elects to terminate his or her employment with the Company and
its affiliated companies. For such purposes, Employee’s duties shall be
considered to have been “materially changed” if, without Employee’s express
written consent, there is any substantial diminution or adverse modification in
Employee’s overall position, responsibilities or reporting relationship, or if,
without Employee’s express written consent, Employee’s job

3



--------------------------------------------------------------------------------



 



location is transferred to a site more than 50 miles away from his or her place
of employment prior to the Change in Control.
     (b) The termination is on account of Employee’s death or Disability. For
such purposes, “Disability” shall mean a physical or mental incapacity as a
result of which Employee becomes unable to continue the performance of his or
her responsibilities for the Company and its affiliated companies and which, at
least 26 weeks after its commencement, is determined to be total and permanent
by a physician agreed to by the Company and Employee, or in the event of
Employee’s inability to designate a physician, Employee’s legal representative.
In the absence of agreement between the Company and Employee, each party shall
nominate a qualified physician and the two physicians so nominated shall select
a third physician who shall make the determination as to Disability.
     (c) Employee is involuntarily terminated for “cause.” For this purpose,
“cause” shall be limited to only three types of events:
          (1) the willful refusal of Employee to comply with a lawful, written
instruction of the Board so long as the instruction is consistent with the scope
and responsibilities of Employee’s position prior to the Change in Control;
          (2) dishonesty by Employee which results in a material financial loss
to the Company (or to any of its affiliated companies) or material injury to its
public reputation (or to the public reputation of any of its affiliated
companies); or
          (3) Employee’s conviction of any felony involving an act of moral
turpitude.
          In addition, notwithstanding anything contained in this Agreement to
the contrary, if Employee’s employment is terminated prior to a Change in
Control and it is determined that such termination (i) was at the request of a
third party who has indicated an intention or taken steps reasonably calculated
to effect a Change in Control and who subsequently effectuates a Change in
Control (a “Third Party”) or (ii) otherwise occurred in connection with, or in
anticipation of, a Change in Control which actually occurs, then, for all
purposes of this Agreement, the date of a Change in Control with respect to
Employee shall mean the date immediately prior to the date of such termination
of Employee’s employment.
     6. Severance Payment. If Employee’s employment is terminated as a result of
a Qualifying Termination, the Company shall pay Employee within 30 days after
the Qualifying Termination, or such other period as may be required by the
applicable tax laws, a cash lump sum equal to «No» [«Nu»] times Employee’s
“Compensation” (the “Severance Payment”).
     (a) For purposes of this Agreement, and subject to Sections 6 (c ), (d) and
(e), below, Employee’s “Compensation” shall equal the sum of (i) Employee’s
highest annual salary rate within the five-year period ending on the date of
Employee’s Qualifying Termination plus (ii) a “Management Bonus Increment.” The
Management Bonus Increment shall equal the average of the two highest of

4



--------------------------------------------------------------------------------



 



the last five bonuses paid to Employee under the Management Bonus Plan or any
successor thereto.
     (b) In lieu of a cash lump sum, Employee may elect to receive the Severance
Payment provided by this Section in equal annual installments over two (2) or
three (3) years at Employee’s election in accordance with the applicable tax
laws. Such installments shall be paid to Employee on each anniversary of the
date of Employee’s Qualifying Termination, beginning with the first such
anniversary and continuing on each such anniversary thereafter until fully paid.
Such election to receive the Severance Payment in installments, and the number
of installments to receive, may be made and/or revoked by Employee at any time
prior to the occurrence of a Change in Control by written notice to the
Secretary of the Company. Upon the occurrence of a Change in Control, any such
election to receive the Severance Payment in installments that has been made and
not revoked prior to the Change in Control shall be irrevocable and binding on
both the Company and Employee. In the event that at the time of a Change in
Control there is not in effect an election by Employee to receive the Severance
Payment in installments, such Severance Payment shall be paid to Employee in a
single cash lump sum as provided above.
     (c) If Employee has not participated in the Management Bonus Plan
(including any successor thereto) for at least two full plan years, then the
missing bonus component(s) will be computed, for purposes of calculating the
Management Bonus Increment under this Agreement, by reference to the guideline
percentage for officers at Employee’s grade level for the most recently
completed bonus period, assuming a 100% target bonus for both corporate and
individual objectives.
     (d) If Employee’s normal severance payment under the Company’s applicable
severance pay policies for a reduction in force would be greater than the
Compensation described in Section 6(a), above, then Employee’s “Compensation”
for purposes of Section 6(a) shall be such greater amount.
     (e) The Severance Payment hereunder is in lieu of any severance payment
that Employee might otherwise be entitled to from the Company under the
Company’s applicable severance pay policies.
     7. Incentive Compensation Grants. Employee may have received stock option
grants, grants of restricted stock or other incentive compensation awards under
the Allergan, Inc. 1989 Incentive Compensation Plan or other incentive
compensation plans of the Company (collectively the “Incentive Plans”). In the
event of a Qualifying Termination, the Company agrees that any and all such
stock options, restricted stock and other incentive compensation awards that are
outstanding at the time of such termination and that have not previously become
exercisable, payable or free from restrictions, as the case may be, shall
immediately become exercisable, payable or free from restrictions (other than
restrictions required by applicable law or any national securities exchange upon
which any securities of the Company are then listed), as the case may be, in
their entirety, and that the exercise period of any stock option or other
incentive award granted pursuant to any of the Incentive Plans shall continue
for the length of the exercise period specified in the grant of the award
determined without regard to Employee’s termination of employment.

5



--------------------------------------------------------------------------------



 



     8. Retirement Plan. In addition to any retirement benefits that might
otherwise be due Employee under the Allergan, Inc. Savings and Investment Plan
or any successor qualified defined contribution plan(s) maintained by the
Company (the “SIP”) or under the Allergan, Inc. Executive Deferred Compensation
Plan or any successor supplemental employee retirement plan(s) maintained by the
Company (the “EDCP”), Employee shall receive additional payments from the
Company calculated as set forth in this Section if Employee is terminated on
account of a Qualifying Termination.
     (a) For another «No» [«Nu»] year(s) subsequent to the date of the
Qualifying Termination, the Company shall pay Employee an amount equal to the
Employer’s “Retirement Contributions” (not including matching contributions) to
the SIP and the “Retirement Contribution Restoration Credits” to the EDCP that
would have been received if Employee had continued working. For the purpose of
the preceding sentence, Employee shall be deemed to have received “Compensation”
under the SIP and the EDCP for the period subsequent to the Qualifying
Termination at an annual rate equal to his or her Compensation, as calculated
under Section 6(a) of this Agreement. The payment(s) shall be paid by the
Company at the time that the retirement contributions would have been credited
by the Company under the SIP and the EDCP, or such other time as may be required
by the applicable tax laws.
     (b) If Employee is not a participant in the SIP and/or the EDCP because he
or she is an employee of an affiliate that does not participate in the SIP
and/or the EDCP, Employee will be provided with the benefits contemplated by the
provisions of this Section 8 as part of the retirement plan provided by the
affiliate of the Company in which Employee is employed.
     9. Additional Benefits. In the event of a Qualifying Termination, Employee
shall be entitled to continue to participate in all of the employee benefit
programs available to Employee before the Qualifying Termination, including but
not limited to, group medical insurance, group dental insurance, group-term life
insurance, disability insurance, flat miscellaneous allowance, and tax and
financial planning. In addition, Employee shall receive Executive Outplacement
benefits of a type and duration generally provided to executives at Employee’s
level. These programs shall be continued at no cost to Employee, except to the
extent that tax rules require the inclusion of the value of such benefits in
Employee’s income. The programs shall be continued in the same way and at the
same level as immediately prior to the Qualifying Termination. If Employee is
employed by an affiliate of the Company that does not provide the additional
benefits enumerated, Employee shall be entitled to continue to participate in
the employee benefit programs in which Employee had been participating prior to
the Qualifying Termination. The programs shall continue for «No» [«Nu»] year(s).
     10. Parachute Payment Matters. In the event that Employee becomes entitled
to receive a Severance Payment in accordance with the provisions of Section 6
above, and such Severance Payment or any other benefits or payments (including
transfers of Property) that Employee receives, or is to receive, pursuant to
this Agreement or any other agreement, plan or arrangement with the Company in
connection with a Change in Control of the Company (“Other Benefits”) would not
be deductible by the Company by reason of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”)

6



--------------------------------------------------------------------------------



 



(or any successor thereto) or any comparable provision of state law, the
following rules shall apply:
     (a) The Severance Payment shall be reduced (to zero if necessary) and, if
the Severance Payment is reduced to zero, Other Benefits shall be reduced (to
zero if necessary) until no portion of the Severance Payment and Other Benefits
is not deductible by the Company by reason of Section 280G of the Code,
provided, however, that (i) no such reduction shall be made unless the net
after-tax benefit received by Employee after such reduction would exceed the net
after-tax benefit received by Employee if no such reduction was made and (ii) if
Other Benefits are required to be reduced, Employee shall be given the
opportunity to select which Other Benefits shall be reduced.
     (b) All determinations under this Section 10 shall be made by the
accounting firm (the “Auditors”) that is serving as the Company’s independent
registered public accounting firm immediately prior to the Change in Control.
For purposes of determining whether any of the Severance Payments or Other
Benefits would not be deductible by the Company by reason of Section 280G and
whether any of such payments shall be reduced pursuant to Section 10(a), (i) any
other payment or benefits received or to be received by Employee in connection
with a Change in Control of the Company or Employee’s termination of employment
(whether pursuant to the terms of this Agreement or any other plan, arrangement
or agreement with the Company, any person whose actions result in a Change in
Control or any person affiliated with the Company or such person) shall be
treated as “parachute payments” within the meaning of Section 280G(b)(2) of the
Code (or any successor thereto), and all “excess parachute payments” within the
meaning of Section 280G(b)(1) of the Code (or any successor thereto) shall be
treated as being nondeductible by the Company by reason of Section 280G, unless
in the opinion of tax counsel selected by the Auditors and acceptable to
Employee such other payments or benefits (in whole or in part) do not constitute
parachute payments, or such excess parachute payments (in whole or in part)
represent reasonable compensation for services actually rendered within the
meaning of Section 280G(b)(4) of the Code (or any successor thereto), (ii) the
amount of the Severance Payments and Other Benefits which shall be treated as
nondeductible by reason of Section 280G shall be equal to the lesser of (A) the
total amount of the Severance Payments or Other Benefits or (B) the amount of
excess parachute payments within the meaning of Sections 280G(b)(1) and (4) of
the Code (or any successor or successors thereto), after applying clause (i),
above, and (iii) the value of any non-cash benefits or any deferred payment or
benefit shall be determined by the Auditors in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code (or any successor or successors
thereto).
     (c) For purposes of determining Employee’s net after-tax benefits under
Section 10(a), Employee shall be deemed to pay federal income taxes at the
highest marginal rate of federal income taxation in the calendar year in which
the “parachute payments” are to be made and state and local income taxes at the
highest marginal rates of taxation in the state and locality of Employee’s
residence on the date of Employee’s Qualifying Termination, net of the maximum
reduction in federal income taxes which could be obtained from deduction of such
state and local taxes.

7



--------------------------------------------------------------------------------



 



     (d) For purposes of making the determinations and calculations required
herein, the Auditors and any tax counsel selected by the Auditors may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code, provided that the Auditors’ determinations
must be made on the basis of “substantial authority” (within the meaning of
Section 6662 of the Code). All fees and expenses of the Auditors shall be borne
solely by the Company.
     11. Rights and Obligations Prior to a Change in Control. Except as
otherwise provided in the last paragraph of Section 5, prior to a Change in
Control, the rights and obligations of Employee with respect to his or her
employment by the Company shall be determined in accordance with the policies
and procedures adopted from time to time by the Company and the provisions of
any written employment contract in effect between the Company and Employee from
time to time. Except as otherwise provided in the last paragraph of Section 5,
this Agreement deals only with certain rights and obligations of Employee
subsequent to a Change in Control, and the existence of this Agreement shall not
be treated as raising any inference with respect to what rights and obligations
exist prior to a Change in Control. Unless otherwise expressly set forth in a
separate employment agreement between Employee and the Company, the employment
of Employee is at-will, and Employee or the Company may terminate Employee’s
employment with the Company at any time and for any reason, with or without
cause, provided that if such termination occurs within two years after a Change
in Control and constitutes a Qualifying Termination (as defined in Section 5
above) the provisions of this Agreement shall govern the payment of the
Severance Payment and certain other benefits as provided herein.
     12. Non-Exclusivity of Rights. Subject to Section 6(d) above, nothing in
this Agreement shall prevent or limit Employee’s continuing or future
participation in any benefit, bonus, incentive or other plan or program provided
by the Company or any of its affiliated companies and for which Employee may
qualify, nor shall anything herein limit or otherwise affect (except as provided
in Section 7 above) such rights as Employee may have under any stock option or
other agreements with the Company or any of its affiliated companies. Except as
otherwise provided in Section 6(d) above, amounts which are vested benefits or
which Employee is otherwise entitled to receive under any plan or program of the
Company or any of its affiliated companies at or subsequent to the date of any
Qualified Termination shall be payable in accordance with such plan or program.
     13. Confidentiality Covenant. Employee hereby agrees that Employee shall
not, directly or indirectly, disclose or make available to any person, firm,
corporation, association or other entity for any reason or purpose whatsoever,
any Confidential Information (as hereinafter defined). Employee agrees that,
upon termination of Employee’s employment with the Company, all Confidential
Information in Employee’s possession that is in written or other tangible form
(together with all copies or duplicates thereof, including computer files) shall
be returned to the Company and shall not be retained by Employee or furnished to
any third party, in any form except as provided herein; provided, however, that
Employee shall not be obligated to treat as confidential, or return to the
Company copies of any Confidential Information that (i) was publicly

8



--------------------------------------------------------------------------------



 



known at the time of disclosure to Employee, (ii) becomes publicly known or
available thereafter other than by any means in violation of this Agreement or
any other duty owed to the Company by any person or entity, or (iii) is lawfully
disclosed to Employee by a third party. As used in this Agreement, the term
“Confidential Information” means: information disclosed to Employee or known by
Employee as a consequence of or through Employee’s relationship with the
Company, about the products, research and development efforts, regulatory
efforts, manufacturing processes, customers, employees, business methods, public
relations methods, organization, procedures or finances, including, without
limitation, information of or relating to customer lists, of the Company and its
affiliates.
     14. Non-Solicitation Covenant. Employee hereby agrees that during
Employee’s employment by the Company and for the period commencing on the date
of termination of Employee’s employment with the Company and ending on the first
anniversary thereof, Employee shall not, either on Employee’s own account or
jointly with or as a manager, agent, officer, employee, consultant, partner,
joint venturer, owner or shareholder or otherwise on behalf of any other person,
firm or corporation, directly or indirectly solicit or attempt to solicit away
from the Company any of its officers or employees or offer employment to any
person who, on or during the six (6) months immediately preceding the date of
such solicitation or offer, is or was an officer or employee of the Company;
provided, however, that a general advertisement to which an employee of the
Company responds shall in no event be deemed to result in a breach of this
Section 14.
     15. Full Settlement. The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any set-off, counter-claim, recoupment, defense or other
claim, right or action which the Company may have against Employee or others. In
no event shall Employee be obligated to seek other employment or to take any
other action by way of mitigation of the amounts payable to Employee under any
of the provisions of this Agreement. The Company agrees to pay, to the full
extent permitted by law, all legal fees and expenses which Employee may
reasonably incur as a result of any contest (regardless of the outcome thereof)
by the Company or others of the validity or enforceability of, or liability
under, any provision of this Agreement or any guarantee of performance thereof
(including as a result of any contest by Employee about the amount of any
payment pursuant to Section 10 of this Agreement), plus in each case interest at
the Applicable Rate (as defined in Section 10 above), unless the referee or the
court, as the case may be, determines that the Employee’s material claims in
such contest were frivolous or were asserted in bad faith.
     16. Successors.
     (a) This Agreement is personal to Employee, and without the prior written
consent of the Company shall not be assignable by Employee other than by will or
the laws of descent and distribution. This Agreement shall inure to the benefit
of and be enforceable by Employee’s legal representatives.
     (b) The rights and obligations of the Company under this Agreement shall
inure to the benefit of and shall be binding upon the successors and assigns of
the Company.

9



--------------------------------------------------------------------------------



 



     17. Governing Law. This Agreement is made and entered into in the State of
California, and the laws of California shall govern its validity and
interpretation in the performance by the parties hereto of their respective
duties and obligations hereunder.
     18. Entire Agreement. This Agreement constitutes the entire agreement
between the parties respecting the benefits due Employee in the event of a
Change in Control followed by a Qualifying Termination, and there are no
representations, warranties or commitments, other than those set forth herein,
which relate to such benefits. This Agreement supercedes any and all prior
agreements between the parties respecting the benefits due Employee in the event
of a Change in Control followed by a Qualifying Termination. This Agreement may
be amended or modified only by an instrument in writing executed by all of the
parties hereto.
     19. Dispute Resolution.
     (a) Any controversy or dispute between the parties involving the
construction, interpretation, application or performance of the terms,
covenants, or conditions of this Agreement or in any way arising under this
Agreement (a “Covered Dispute”) shall, on demand by either of the parties by
written notice served on the other party in the manner prescribed in Section 20
hereof, be referenced pursuant to the procedures described in California Code of
Civil Procedure (“CCP”) Sections 638, et seq., as they may be amended from time
to time (the “Reference Procedures”), to a retired Judge from the Superior Court
for the County of Los Angeles or the County of Orange for a decision.
     (b) The Reference Procedures shall be commenced by either party by the
filing in the Superior Court of the State of California for the County of Orange
of a petition pursuant to CCP Section 638(1) (a “Petition”).
     Said Petition shall designate as a referee a Judge from the list of retired
Los Angeles County and Orange County Superior Court Judges who have made
themselves available for trial or settlement of civil litigation under said
Reference Procedures. If the parties hereto are unable to agree on the
designation of a particular retired Los Angeles County or Orange County Superior
Court Judge or the designated Judge is unavailable or unable to serve in such
capacity, request shall be made in said Petition that the Presiding or Assistant
Presiding Judge of the Orange County Superior Court appoint as referee a retired
Los Angeles County or Orange County Superior Court Judge from the aforementioned
list.
     (c) Except as hereafter agreed by the parties, the referee shall apply the
law of California in deciding the issues submitted hereunder. Unless formal
pleadings are waived by agreement among the parties and the referee, the moving
party shall file and serve its complaint within 15 days from the date a referee
is designated as provided herein, and the other party shall have 15 days
thereafter in which to plead to said complaint. Each of the parties reserves its
respective rights to allege and assert in such pleadings all claims, causes of
action, contentions and defenses which it may have arising out of or relating to
the general subject matter of the Covered Dispute that is being determined
pursuant to the Reference Procedures. Reasonable notice of any motions before
the referee shall be given, and all matters shall be set at the convenience of
the referee. Discovery shall be conducted as the parties agree or as allowed by
the referee. Unless waived by

10



--------------------------------------------------------------------------------



 



     each of the parties, a reporter shall be present at all proceedings before
the referee.
     (d) It is the parties’ intention by this Section 19 that all issues of fact
and law and all matters of a legal and equitable nature related to any Covered
Dispute will be submitted for determination by a referee designated as provided
herein. Accordingly, the parties hereby stipulate that a referee designated as
provided herein shall have all powers of a Judge of the Superior Court
including, without limitation, the power to grant equitable and interlocutory
and permanent injunctive relief.
     (e) Each of the parties specifically (i) consents to the exercise of
jurisdiction over his or her person by a referee designated as provided herein
with respect to any and all Covered Disputes; and (ii) consents to the personal
jurisdiction of the California courts with respect to any appeal or review of
the decision of any such referee.
     (f) Each of the parties acknowledges that the decision by a referee
designated as provided herein shall be a basis for a judgment as provided in CCP
Section 644 and shall be subject to exception and review as provided in CCP
Section 645.
     20. Notices. Any notice or communications required or permitted to be given
to the parties hereto shall be delivered personally, sent via facsimile or via
an overnight courier service or be sent by United States registered or certified
mail, postage prepaid and return receipt requested, and addressed or delivered
as follows, or as such other addresses the party addressed may have substituted
by notice pursuant to this Section:

         
 
  (a) If to the Company:   Allergan, Inc.
 
      2525 Dupont Drive
 
      Irvine, California 92612
 
      Attn: General Counsel
 
       
 
  (b) If to Employee:   «Home_Address»
 
      «Home_Address»
 
      «City», «State» «Zipcode»

     21. Captions. The captions of this Agreement are inserted for convenience
and do not constitute a part hereof.
     22. Severability. In case any one or more of the provisions contained in
this Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement, but this Agreement shall
be construed as if such invalid, illegal or unenforceable provision had never
been contained herein and there shall be deemed substituted for such invalid,
illegal or unenforceable provision such other provision as will most nearly
accomplish the intent of the parties to the extent permitted by the applicable
law. In case this Agreement, or any one or more of the provisions hereof, shall
be held to be invalid, illegal or unenforceable within any governmental
jurisdiction or subdivision thereof, this Agreement or any such provision
thereof shall not as a consequence

11



--------------------------------------------------------------------------------



 



thereof be deemed to be invalid, illegal or unenforceable in any other
governmental jurisdiction or subdivision thereof.
     23. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
together constitute one in the same Agreement.
     IN WITNESS HEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first written above.

             
 
      ALLERGAN, INC.    
 
  By:        
 
     
 
David E.I. Pyott    
 
      Chairman of the Board and    
 
      Chief Executive Officer    
 
           
 
           
 
     
 
«Employee_Last_Name»    
 
      Employee    

12